DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 to the apparatus in the reply filed on 11/09/2020 is acknowledged.
	In light of the agree upon examiner’s amendment presented below the previously mailed restriction requirement has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Brunet on 01/28/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended):  A nacelle-mountable lift system for mounting and dismounting a rotor blade of a wind turbine, the lift system comprising:  
a jib crane, the jib crane comprising a base removably mountable on a nacelle of the wind turbine and a jib mounted on the base, 
the jib comprising a boom arm supported on the base by at least one support strut extending between the base and the boom arm,  

at least one sheave rotatably mounted on the boom arm,  
a holder and  
at least two lift cables passing over at least a pair of opposed spaced-apart sheaves, the at least a pair of sheaves rotatably mounted on the boom arm the at least a pair of sheaves 
the boom arm positionable to position the holder beyond a front of a rotor hub of the wind turbine when the crane is mounted on the nacelle; and, 
a blade sheath comprising an elongated case having an open top end for receiving a tip of the rotor blade and a bottom end, the blade sheath configured to retain the rotor blade, the blade sheath connectable to the holder by lines attachable to the top end of the sheath, the holder raiseable and lowerable by the winch to raise and lower the sheath with the rotor blade retained therein when the rotor blade is disconnected from the hub or to raise and lower the sheath to retain the rotor blade in or release the rotor blade from the sheath when the rotor blade is connected to the hub.  
 Claim 2 (Currently Amended):  The lift system of claim 1, wherein: 
the jib has a proximal end removably and pivotally mounted on the base and a distal end extending over and beyond the rotor hub when the crane is mounted on the nacelle; 
the jib is pivotable about a horizontal pivot axis to permit raising and lowering of the distal end of the jib; 

the at least a pair of opposed spaced-apart sheaves rotatably mounted on the boom arm at the distal end of the jib; and,  
the at least two lift cables 
Claim 8 (Cancelled):   
Claim 9 (Currently Amended):  A method of erecting or de-erecting a rotor blade from a hub of a rotor of a wind turbine, the method comprising: 
mounting a jib crane on a nacelle of the wind turbine by assembling a base of the crane on the nacelle and a jib of the crane on the base, the jib comprising a boom arm, a winch mounted on the boom arm, at least a pair of opposed spaced apart sheaves rotatably mounted on the boom arm, a holder and at least two lift cables passing over the at least a pair of sheaves to connect the holder to the winch; 
positioning a distal end of the jib so that the at least a pair of sheaves is positioned beyond a front of the hub with the holder positioned below the at least a pair of sheaves;  
providing a blade sheath at a base of the wind turbine and connecting the holder to the blade sheath; and,  
operating the winch to raise or lower the blade sheath.  
Claim 10 (Currently Amended):  The method of claim 9, wherein the at least a pair of opposed spaced-apart sheaves are rotatably mounted at a distal end of the boom arm 
REASONS FOR ALLOWANCE
	US Patent No. 9,651,020 B2 to Holloway et al. provides a nacelle mounted jib crane but fails to provide the recited blade sheath and the pair of sheaves and cables.
	While Pre Grant Publication US 2010/0139062 A1 of the application of Reed et al. teaches a blade sheath that is lifted using two cables and two sheaves there is no motivation, other than improper hindsight, to modify the jib crane of Holloway et al. such that that it included a pair of sheaves and a pair of cables mounted on the boom arm.  This modification would modifying jib crane of Holloway et al. such that it included an additional winch, additional sheaves, additional cable, and further the boom and support strut of Holloway et al. would likely require modification in order to support and retain these additional components.  It would not have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Holloway et al. in this manner as it would require more than a simple combination of the features of Reed et al. with that of Holloway et al.
	The above mentioned prior art being the closest prior art record, the prior art does not sufficiently disclose or reasonably suggest the features of newly amended independent claims 1 and 9.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON L VAUGHAN/Primary Examiner, Art Unit 3726